Exhibit 10.1
Quality Systems, Inc.
Amended and Restated
Outside Director Compensation Program

                                                                Audit   Category
of   Employee   Independent   Committee   Committee/Board   Director   Director
  Director   Chairman (3)   Chairman  
Base Compensation
  $ —     $ 80,000     $ 92,500     $ 100,000    
Meeting Fees (1)
  $ —     $ —     $ —     $ —    
Committee Memberships (2)
  $ —     $ —     $ —     $ —    
 
                                 
Subtotal Cash Compensation
  $ —     $ 80,000     $ 92,500     $ 100,000    
Restricted Common Stock Grant Shares (4)
    0       1,000       1,250       1,250    

Each Director is to be awarded shares of restricted common stock upon election
or re-election to the Board or, on a pro-rata basis, upon any interim
appointment to the Board to fill a vacancy.The shares will (i) vest in two equal
annual installments, and (ii) be nontransferable for a period of one year
following the date of vesting, as more specifically set forth in the Outside
Director’s Restricted Stock Agreement pursuant to which grants shall be made
under this Program. In the event of a meeting of shareholders immediately
following which a director that previously received restricted shares under the
Program is no longer a member of the Company’s Board, then any unvested shares
held by such director shall immediately vest and become transferrable. The grant
of restricted shares shall be in lieu of the 5,000 options granted in prior
years upon election or re-election to the Board.
Additionally, all board members must acquire a minimum of 1,000 shares of the
Company’s Common Stock through the investment of their own funds (e.g. open
market purchase or option exercise), which minimum amount must be retained as
long as they are a director. New directors, and existing directors after the
effective date of this policy (August 13, 2009), have 9 months in which to
acquire such Common Stock.
Notes:

  1.   Meeting attendance at a 100% or near-100% level is mandatory. Therefore,
this plan eliminates meeting fees. Board and committee meeting attendance rates
for each director should be reported annually internally and to the public.    
    2.   Board members are expected to serve as committee members as part of
their compensation.  

 



--------------------------------------------------------------------------------



 





  3.   Pay Tiers: Tier 0 pay for Directors who are full-time employees, Tier 1
for Directors who do not chair committees, Tier 2 for Nominating and
Compensation Committee Chairmen, Tier 3 for Audit Committee and overall Board
Chair. Chairmen of other committees are paid at the highest tier otherwise
eligible, according to the specifically named functions above. All Directors are
only paid at one tier, which is their highest eligible tier.     4.   Misc:
Compensation shall be paid quarterly. Board member shall be paid at the highest
eligible tier according to his role, but not on multiple tiers.

-2-